Giegerich, J.
(concurring). I concur in the conclusion reached by Hr. Justice Ford that the defendant was not negligent in permitting the horse to be unattended in the street under the circumstances stated in .his opinion.
The question thus arises whether or not there was any *325evidence to sustain a finding of the jury that the defendant had knowledge of the vicious character of the horse. The only testimony upon this point was to the effect that almost immediately after the defendant’s horse bit the plaintiff one of the defendant’s servants brought a muzzle out of the defendant’s store, in front of which the accident occurred, and placed it upon the horse.
The significance of this circumstance as indicating-previous knowledge of the biting propensity of the animal would depend upon other facts which are not in evidence in this record; such, for example, as whether this muzzle was kept for this particular horse and had been used upon it before, and whether it is a fact that muzzles are sometimes placed upon horses of good habits merely as an extra precaution, as is suggested in the main opinion, or whether they are used only on horses that bite. Further light upon these points can be had upon a new trial.
For the reasons stated, I concur with the conclusion reached by Mr. Justice Ford, and vote for a reversal.
Judgment reversed and new trial ordered, with costs to appellant to abide event.